Name: Commission Regulation (EEC) No 3666/87 of 4 December 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 87 Official Journal of the European Communities No L 345/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3666/87 of 4 December 1987 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 444 tonnes of skimmed-milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30. 12. 1986, p. 1 and corrigendum OJ No L 42, 12. 2. 1987, p . 54. (2) OJ No L 136, 26 . 5. 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . Official Journal of the European Communities 9. 12. 87No L 345/2 ANNEX LOT A 1 . Operation Nos (') : 891 /87, 892/87, 930 to 935/87, 938 to 945/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme (l3) 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : several countries 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : (2) (*) 0 (8), lot 4 + (9) : OJ No C 216, 14. 8 . 1987, p. 3, I.1.B.1 to I.1.B.3 8 . Total quantity : 1 300 tonnes 9 . Number of lots : 1 (9 parts : 1  170 tonnes ; 2  316 tonnes ; 3  120 tonnes ; 4  63 tonnes ; 5  48 tonnes ; 6  12 tonnes ; 7  41 tonnes ; 8  291 tonnes ; 9  239 tonnes) 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 3, I.l.B.4.3 Supplementary markings on the packaging : 1 : 170 tonnes : 'ACTION No 891 /87 / SOMALIA 0234902 / ACTION OF THE WORLD FOOD PROGRAMME / BERBERA' 2 : 316 tonnes : 'ACTION No 892/87 / SOMALIA 02349Q2 / ACTION OF THE WORLD FOOD PROGRAMME / MOGADISHU' 3 : 120 tonnes : 'ACTION No 930/87 / PDR YEMEN 0258001 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 4 : 63 tonnes : 'ACTION No 931 /87 / PAKISTAN 0230901 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 5 : 48 tonnes : 'ACTION No 932/87 / GHANA 0207502 / ACTION OF THE WORLD FOOD PROGRAMME / TEMA' 6 : 12 tonnes : 'ACTION N ° 933/87 / BURKINA FASO 0036603 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN  TRANSIT  BURKINA FASO' 7 : 41 tonnes : 'ACTION N- 934/87 / BURKINA FASO 0036603 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / LOME  TRANSIT  BURKINA FASO' 8 : 291 tonnes : 'ACÃ Ã O N? 935/87 / MOÃ AMBIQUE 0247701 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 9 : 239 tonnes :  18 tonnes : 'ACTION N0 938/87 / DAKAR / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  33 tonnes : 'ACTION N0 939/87 / DAKAR / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  5 tonnes : 'ACTION N0 940/87 / DAKAR / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  4 tonnes : 'ACTION N ° 941 /87 / ABIDJAN / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  40 tonnes : 'ACTION N ° 942/87 / ABIDJAN / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  40 tonnes : 'ACTION N0 943/87 / ABIDJAN / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  40 tonnes : 'ACTION N" 944/87 / ABIDJAN / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI'  59 tonnes : 'ACTION N" 945/87 / DAKAR / MALI 0223103 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / EN TRANSIT POUR LE MALI' and OJ No C 216, 14. 8 . 1987, p. 3, I.1.B.5 No L 345/39. 12. 87 Official Journal of the European Communities 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the supply contract has been awarded. 12. Stage of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 25 January to 15 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 8 February to 7 March 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987). 9 . 12. 87No L 345/4 Official Journal of the European Communities LOT B 1 . Operation No ('): 966/87  Commission Decision of 15 April 1987 2. Programme : 1987 3. Recipient : World Food Programme (u) 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Guinea 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods : see OJ No C 216, 14. 8 . 1987, p. 3, I.1.A 8 . Total quantity : 64 tonnes (19 tonnes (1 ) + 45 tonnes (2)) 9 . Number of lots : 1 10 . Packaging and marking : (2) ( ®) 0 (") : 25 kilograms and OJ NO C 216, 14. 8 . 1987  p. 3, 1.1A Supplementary markings on the packaging : 1 : 19 tonnes : 'GUINEE CONAKRY 0246901 / ACTION N » 966/87 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRV 2 : 45 tonnes : 'GUINEE CONAKRY 0267400 / ACTION N ° 966/87 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY* and OJ No C 216, 14. 8 . 1987, p. 3  1.1A4. 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the supply cdntract has been awarded. 12. Stage of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 January to 15 February 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 8 February to 7 March 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987) 9 . 12. 87 Official Journal of the European Communities No L 345/5 LOT C 1 . Operation No (') : 928/87  Commission Decision of 30 June 1987 2. Programme : 1987 3. Recipient : Ethiopia 4. Representative of the recipient :  Europe : Embassy of Ethiopia, Bd. St. Michel 32, 1040 Brussels, (Telex : 62285 ETH BRU B)  Ethiopia : Relief and Rehabilitation Commission (RRC), PO Box 5686, Addis-Ababa, cable REHAB, (Tel . 15 30 11 ) 5. Place or country of destination : Ethiopia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : Official Journal of the European Communites, No C 216 of 14 August 1987, page 3., I.1.B.1 to I.1.B.3 8 . Total quantity : 1 000 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms Supplementary markings on the packaging : 'ACTION No 928/87 / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' + month (l2) + year of shipment 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the supply contract has been awarded. 12. Stage of supply : (10) (") Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment stage 25 January to 15 February 1988 18 . Deadline for the supply : 14 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment stage 8 February to 7 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987). 9. 12. 87No L 345/6 Official Journal of the European Communities LOT D 1 . Operation No ('): 612/87  Commission Decision of 30 June 1987 2. Programme : 1987 3. Recipient : Uganda 4. Representative of the recipient ^): Uganda Dairy Corporation, No 49/55 5th Street, PO Box 7078, Kampala (Tel : 256 41 258751 /3  Telex (via delegation) : 61139 DELEGEUR UGA) 5. Place or country of destination : Uganda 6. Product to be mobilized : skimmed-milk powder. 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3., I.1A. 8 . Total quantity : 500 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 3, 1 . 1A Supplementary markings on the packaging : 'ACTION No 612/87 / MOMBASA IN TRANSIT TO UGANDA' and OJ No C 216, 14. 8 . 1987  p. 3, 1 . 1 A. 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the supply contract has been awarded. 12. Stage of supply : Free at destination Kampala 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing : Mombasa 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 January to 15 February 1988 18 . Deadling for the supply : 14 March 1^88 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadling for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8 February to 7 March 1988 (c) deadline for the supply : 31 March 1988 . 22 . Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987.) 9 . 12. 87 Official Journal of the European Communities No L 345/7 LOT E 1 . Operation No ('): 855/87  Commission Decision of 10 December 1986 2. Programme : 1986 3. Recipient : Tanzania 4. Representative of the recipient (3) : Mr B. Rahim, Embassy of Tanzania, 363 avenue Louise, 1050 Brussels (Tel . 640 65 00  Telex 63616) 5. Place or country of destination : Tanzania 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 3, I.1A. 8 . Total quantity : 1 200 tonnes 9. Number of lots : 1 10 . Packaging and marking : 25 kilograms  in containers and OJ No C 216, 14. 8 . 1987, p. I. 1 . A. Supplementary markings on the packaging : 'ACTION No 855/87' and OJ No C 216, 14. 8 . 1987  p. 3, I.lA. 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the supply contract has been awarded. 12. Stage of supply : Free-at-port-of-landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dar-es-Salaam 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at . the port of shipment stage : 25 January to 15 February 1988 18. Deadline for the supply : 14 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to . tender : (a) deadline for the submission of tenders : 18 January 1988 , 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8 February to 7 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer Q : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987). No L 345/8 Official Journal of the European Communities 9 . 12. 87 LOT F 1 . OpÃ ©ration No (') : 957/87  Commission Decision of 30 June 1987 2. Programme : 1987 3. Recipient : Central Leiteirra de Luanda U.E.E.  Ministerio de Agricultura 4. Representative of the recipient ^): S.E. Mme Tavira -  Ambassade d'Angola, 182, rue Franz Merjay  1180 Bruxelles  Tel : 344 49 86  Telex : 61370 EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : skimmed-milk powder. 7. Characteristics and quality of the goods (2) : see Official Journal of the European Communities No C 216 of 14 August 1987, page 3., I.1A. 8 . Total quantity : 680 tonnes [200 tonnes (Fl )  480 tonnes (F2)] 9 . Number of lots : 2 10. Packaging and marking : 25 kilograms Supplementary markings on the packaging : ACÃ Ã O N ° 957/87 / LEITE EM PO / DONATIVO DA COMUNIDADE ECONOMICA EUROPEIA A ANGOLA' and OJ No C 216, 14. 8 . 1987  p. 3, LIA 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the supply contract has been awarded. 12. Stage of supply : Free-at-port-landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Luanda 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot Fl : 25 January to 15 February 1988 Lot F2 : 1 to 30 March 1988 18 . Deadline for the supply : Lot Fl : 14 March 1988 ; Lot F2 : 10 May 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 January 1988 , 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Lot Fl : 28 February to 7 March 1988 ; Lot F2 : 1 to 30 March 1988 (c) deadline for the supply : Lot Fl : 31 March 1988 ; Lot F2 : 10 May 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27 November 1987 · in Regulation Ã EEQ No 3552/87 Ã OT No L 337. 27. 11 . 1 98A 9 . 12. 87 Official Journal of the European Communities No L 345/9 LOT G 1 . Operation No (') : 962/87  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient : LICROSS 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : India 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : OJ No C 216, 14. 8 . 1987, p. 3, I.1.B.1 to I.1JB.3 8 . Total quantity : 400 tonnes 9. Number of lots : 1 10 . Packaging and marking (n) : 25 kilograms and OJ No C 216, 14. 8 . 1987, p. 3. » I.l.B.4.3. Supplementary markings on the packaging : 'ACTION No 962/87 / a red cross of 10 cm x 10 cm / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / BOMBAr and OJ No C 216, 14. 8 . 1987, p. 3, I.l.B.5. 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the supply contract has been awarded. 12. Stage of supply : Free-at-port-of-landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 January to 15 February 1988 18 . Deadline for the supply : 14 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8 February to 7 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 (OJ No L 337, 27. 11 . 1987). No L 345/ 10 Official Journal of the European Communities 9. 12. 87 LOT H 1 . Operation Nof) : 480/87  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : Honduras 4. Representative of the recipient ^) : Embassy of Honduras (M. Zapata) Avenue des Gaulois 3, B-1040 Bruxelles (Tel . 734 00 00) 5. Place or country of destination : Honduras 6. Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : Official Journal of the European Communities No C 216 of 14 August 1987, page 3, 1.1 .B. 8 . Total quantity : 300 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 25 kilograms  in 20-foot containers and OJ No C 216, 14. 8 . 1987, p. I.l.B.4.3 . Supplementary markings on the packaging : 'ACCIÃ N N ° 480/87 / LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' and OJ No C 216, 14. 8 . 1987  p. 3, I.l.B.5. 1 1 . Method of mobilization : Community market limited to United Kingdom and Ireland The skimmed-milk powder must be manufactured and the vitamins incorporated after the supply contract has been awarded. 12. Stage of supply : Free-at-port-of-landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 January to 15 February 1988 18 . Deadline for the supply : 14 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 4 January 1988, 12 noon (Brussels time) 21 . In the case of a second invitation to tender (a) deadline for the submission of tenders : 18 January 1988, 12 noon (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8 February to 7 March 1988 (c) deadline for the supply : 31 March 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B- 1 049 Bruxelles, Telex AGREC 22037 B 25. Refund payble on request by the successful tenderer (*) : refund applicable on 27 November 1987 fixed in Regulation (EEC) No 3552/87 Ã OT No L 337. 27. 11 . 1987V 9 . 12. 87 No L 345/11Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. 0 Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (9) The successful tenderer will transmit to the recipients' representatives on delivery a certificate in English stating that the skimmed-milk powder contains no lard. , (10) The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified by the consignee not later than when the ship enters Ethiopian waters. (n) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship'. (12) The month of shipment must be marked on the sacks in concise form (e.g. V. 85 for May 1985) (13) World Food Programme, Via delle Terme di Caracalla, I-OOlOO Rome, Telex 626675 WFP I.